                                       Case 3:19-cv-07270-WHA Document 156 Filed 01/21/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JERMAINE THOMAS, et al.,
                                  11                  Plaintiff,                             No. 19-cv-07270

                                  12           v.
Northern District of California




                                                                                             ORDER ON PLAINTIFFS’ MOTION
 United States District Court




                                  13   CRICKET WIRELESS, LLC,                                FOR LEAVE TO AMEND AND
                                                                                             DEFENDANT’S MOTION TO
                                  14                  Defendants.                            DISMISS CLAIMS WITH
                                                                                             PREJUDICE AND TO ENFORCE
                                  15                                                         ORDER OR IMPOSE SANCTIONS
                                  16

                                  17
                                                                               INTRODUCTION
                                  18
                                            In this putative consumer class action, plaintiffs seek leave to amend the complaint to
                                  19
                                       remove certain plaintiffs and add others. Defendant wireless service provider does not oppose
                                  20
                                       amending but moves to dismiss with prejudice certain plaintiffs who did not sit for depositions
                                  21
                                       as ordered. Defendant also seeks either to enforce that order or to impose evidentiary
                                  22
                                       sanctions.
                                  23
                                                                                STATEMENT
                                  24
                                            Plaintiffs allege that Cricket Wireless, LLC falsely advertised “unlimited 4G/LTE”
                                  25
                                       services throughout the United States, without being able to deliver on its promise of faster
                                  26
                                       cellular service (Dkt. No. 16 ¶¶ 1, 144, 151). Plaintiffs bring this action under various state
                                  27
                                       false advertising laws as well as the Racketeer Influenced and Corrupt Organization Act
                                  28
                                       Case 3:19-cv-07270-WHA Document 156 Filed 01/21/21 Page 2 of 4




                                   1   (“RICO”), 18 U.S.C. § 1961 et seq. Plaintiffs additionally allege negligence and unjust

                                   2   enrichment.

                                   3        This action has already seen prior proposed amendments to the original complaint as well

                                   4   as numerous discovery disputes (Dkt. Nos. 16, 75, 79, 81, 93, 97-99, 101). At a status

                                   5   conference held November 4, 2020, the parties disputed a demand to depose current and

                                   6   proposed plaintiffs regarding their status as Cricket customers and recruitment strategies used

                                   7   by plaintiffs’ counsel. The parties disagreed over whether the eight plaintiffs seeking to

                                   8   withdraw should be ordered to sit for depositions, as well as whether they would be dismissed

                                   9   with or without prejudice. A November 5 order ruled that both plaintiffs seeking to withdraw

                                  10   and those seeking to be added must sit for a 90-minute Zoom deposition by the end of

                                  11   November 2020. That order further specified that “upon notice of the completion of this

                                  12   process to the Court, plaintiffs may file their proposed amended complaint, which will dismiss
Northern District of California
 United States District Court




                                  13   certain named plaintiffs [. . .] without prejudice” (Dkt. 110).

                                  14        Cricket has since deposed eight: plaintiffs Lysha Encarnacion, Lani Hale, Felicia

                                  15   Reddick, Alfredo Sanchez, Melizza Weaver who seek to withdraw and proposed plaintiffs

                                  16   Beverly Addison, Christina Allaer, and Mary Porter (Russell Decl. ¶ 5-6). Since the

                                  17   November 5 order, previously proposed plaintiff, Laura Dozier, has decided not to continue her

                                  18   involvement in this action. Plaintiffs’ counsel have been unable to maintain consistent

                                  19   communication with or provide the availability of plaintiffs Tiara Cromwell, Clarissa Kelly,

                                  20   and Kamilah Riddick and previously proposed plaintiff, Laura Dozier (Dkt. 136 at 8). So,

                                  21   defense counsel have been denied an opportunity to depose those four.

                                  22        On December 15, plaintiffs filed the instant motion for leave to amend the complaint.

                                  23   Plaintiffs seek to withdraw plaintiffs Kamilah Riddick (Virginia), Lysha Encarnacion (Florida),

                                  24   Tiara Cromwell (Maryland), Felicia Reddick (Michigan), Lani Hale (New York), Melizza

                                  25   Weaver (New Jersey), Alfredo Sanchez (Texas), and Clarissa Kelly (Georgia). Original

                                  26   plaintiffs Jermaine Miller, Jamie Postpichal, and Sarah Waters remain parties to this action, as

                                  27   does Robert Ellison who was added to the first amended complaint. Jermaine Thomas, another

                                  28   plaintiff named in the original complaint, also remains named but has been ordered to arbitrate
                                                                                        2
                                       Case 3:19-cv-07270-WHA Document 156 Filed 01/21/21 Page 3 of 4




                                   1   his dispute with Cricket. Plaintiffs wish to add plaintiffs Maishia Johnson (Texas and

                                   2   Virginia) and Ursula Freitas (Washington). The addition of Johnson preserves claims in Texas

                                   3   and Virginia which would otherwise be lost with Sanchez and Riddick’s dismissal. Freitas

                                   4   would add a new claim for relief under the Washington Consumer Protection Act.

                                   5        Cricket does not oppose amendment in general, but by its own motion, Cricket seeks

                                   6   dismissal with prejudice of the claims of Cromwell, Kelly, and Riddick for failure to comply

                                   7   with the order dated November 5. Because of their interrelated nature, this order addresses

                                   8   both the motion for leave to amend and the motion to dismiss the claims of Cromwell, Kelly,

                                   9   and Riddick with prejudice and to enforce the November 5 order or, in the alternative, to

                                  10   impose evidentiary sanctions.

                                  11        This order follows full briefing and oral argument (held telephonically due to the ongoing

                                  12   pandemic) as to the motion for leave to amend on January 21, 2021. There is no longer a need
Northern District of California
 United States District Court




                                  13   for the hearing set for February 4, 2020, so that hearing is VACATED.

                                  14                                              ANALYSIS

                                  15        The ordinary liberal amendment standard of Rule 15 arguably does not apply to “adding”

                                  16   new plaintiffs. The addition of parties is not just an amendment. It’s also an intervention by

                                  17   new parties with their own claims for relief. But our defendant has no objection other than to

                                  18   obtain a dismissal with prejudice as to those who failed to show up for their depositions as

                                  19   ordered. The amendment for intervention will be allowed.

                                  20        “If the plaintiff fails to prosecute or to comply with [. . .] a court order, a defendant may

                                  21   move to dismiss the action or any claim against it.” FRCP 41(b). By participating in this

                                  22   action, Cromwell, Kelly, and Riddick have put at issue their status as Cricket customers, the

                                  23   circumstance of their recruitment, and their involvement in and understanding of the case.

                                  24   Those plaintiffs had ample time to sit for deposition, yet failed not only to comply with the

                                  25   order, but even to communicate with counsel at all. Plaintiff counsel’s argument that

                                  26   “withdrawing plaintiffs seek dismissal without prejudice so that they may participate as absent

                                  27   class members should a class be certified” rather than to “file their claims elsewhere” does not

                                  28
                                                                                       3
                                       Case 3:19-cv-07270-WHA Document 156 Filed 01/21/21 Page 4 of 4




                                   1   support the conclusion that their failure to abide by the order should be excused (Dkt. 136 at

                                   2   9).

                                   3         Leave to amend is GRANTED. Plaintiffs Cromwell, Kelly, and Riddick will be

                                   4   DISMISSED WITH PREJUDICE. If a class is ever certified in this case, Laura Dozier will be

                                   5   EXCLUDED   by name as a class member, but her claims survive. This order finds that defense

                                   6   counsel’s request to depose all withdrawing plaintiffs and Dozier or to impose evidentiary

                                   7   sanctions is disproportionate to the needs of this case. Cricket will be allowed to subpoena

                                   8   one withdrawing plaintiff, Riddick, in order to depose him for a 90-minute Zoom deposition.

                                   9   The motion for evidentiary sanctions is DENIED.

                                  10

                                  11         IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated:

                                  14

                                  15
                                                                                              WILLIAM ALSUP
                                  16                                                          UNITED STATES DISTRICT JUDGE
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
